Deen, Presiding Judge.
Suit on a note. The appellee filed for summary judgment based upon the pleadings, record and file in the case and the deposition of Richard S. Wilson. The day before the hearing, Wilson filed an amended answer in which he asserted the defense of set-off and attached his affidavit. The record, however, does not contain an answer although Wilson’s counsel claims that he filed one and served a copy on the appellee. He contends that the clerk’s office lost the copy that he filed. Appellee contends that the trial court did not err in granting the motion for summary judgment because the appellant was in default. As there appears to be an issue of fact raised by the *218amended answer and supporting affidavit, we must remand this case for a finding by the trial court as to whether Wilson timely filed an answer to which the amendment could relate back.
Decided April 29, 1982.
Douglas W. Mitchell III, for appellant.
M. L. Preston, for appellee.

Remanded with direction.


Sognier and Pope, JJ., concur.